Beasley, Judge.
Plaintiff Stricklin & Company, a Georgia limited partnership, appeals from the trial court’s denial of its motion for partial summary judgment and grant of defendants’ motions to dismiss for failure to state a claim and motions for summary judgment. The suit claims the intentional interference with prospective contractual relations surrounding the sale and purchase of a sizable and valuable tract of real *374property. Perry & Co. v. New South Ins. Brokers, 182 Ga. App. 84, 89-90 (4) (354 SE2d 852) (1987), sets forth the elements of the tort.
Decided October 11, 1990
Rehearing denied October 25, 1990
Devine & Morris, Foy R. Devine, for appellant.
Hicks, Maloof & Campbell, Charles E. Campbell, Paul L. Hanes, Moore & Rogers, John H. Moore, William R. Johnson, for appellees.
The trial court entered an extensive order setting out the nature and history of the case, the undisputed facts, and the law applicable, as well as its legal conclusions. Considering the record and the enumerations of error urged on appeal, the judgment must be affirmed because defendants were entitled to it as a matter of law. We could not materially improve upon the trial court’s order which adequately explains its correct decision, and the judgment is affirmed in accordance with Rule 36 (3).

Judgments affirmed.


Deen, P. J., and Pope, J., concur.